 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
        WILLIAM M. MCCAFFREY,
 7
                                                               CASE NO. 3:19-cv-05581-JRC
                               Plaintiff,
 8
                                                               ORDER AMENDING
                v.                                             SCHEDULING ORDER
 9
        COMMISSIONER OF SOCIAL
10
        SECURITY,
11                             Defendant.
12

13          This matter is before the Court on defendant’s second motion to amend the scheduling

14 order. See Dkt. 17. Having considered defendant’s declaration and that plaintiff has no

15 objection, the Court will grant the extension. The Clerk shall update the docket to reflect the

16 following amendments to the scheduling order: defendant’s responsive brief is due on or before

17 April 7, 2020, and plaintiff’s reply brief, if any, is due on or before April 28, 2020.

18          Dated this 10th day of March, 2020.

19

20
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
21

22

23

24


     ORDER AMENDING SCHEDULING ORDER - 1
